The Honorable Mike Wilson State Representative P.O. Box 5269 Jacksonville, Arkansas 72076
Dear Representative Wilson:
This is in response to your request for an opinion on the following question:
  Is a state employee who has been on medical leave for an extended period of time considered to have been continuously employed by the state during that time for the purpose of determining eligibility for the career service recognition bonus?
It is my opinion that the answer to your question is "yes," as long as all other eligibility requirements are met, and if the medical leave is authorized and without pay.
Arkansas Code Annotated § 21-5-106 (Supp. 1989) provides in subsection (a) as follows:
  Classified employees of state agencies covered by the Uniform Classification and Compensation Act, §  21-5-201 et seq., shall become eligible for career service recognition payments upon completion of ten (10) or more years of continuous state service in a classified position or positions. Provided however, that such service shall have been in a regular full-time position or positions. Periods of authorized leave without pay shall not negate eligibility for such payment, nor shall leave of absence for military service when veterans reemployement rights are exercised, provided all other eligibility requirements are met. [Emphasis added.]
Although you have not provided us with any facts, it is my opinion that if the medical leave is authorized and without pay, and all other requirements for eligibility are met, the extended medical leave should not be construed to interrupt continuous service.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb